Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “c) a wheel hub having a central opening adapted to receive said output shaft, and adapted to turn a wheel mounted to said wheel hub upon rotation of said output shaft” twice in the claim and renders he claims indefinite. The double inclusion of this claim element makes the number of components of the invention unclear, and the metes and bounds cannot be determined. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shirley (USPN 8,985,264) in view of Phillips (USPN 6,599,052).
Shirley discloses a vibration-reducing portal box assembly for mounting a wheel of an off- road vehicle, comprising: a) a box housing (11/41/42) having a receptacle (36) adapted to receive a stock axle shaft of an off-road vehicle; b) an output shaft (72) operably connectable to a stock axle (57) received in said housing and effective to rotate upon rotation of said stock axle; and c) a wheel hub (82) having a central opening (see Fig. 2) adapted to receive said output shaft, and adapted to turn a wheel mounted to said wheel hub upon rotation of said output shaft; wherein said output shaft has a proximal portion (end of shaft located inside 44) and a distal portion (where 83 is located);
Shirley does not disclose and a tapered portion connecting the proximal portion to the distal portion; and wherein the central opening of said wheel hub has a tapered portion adapted to matingly receive the tapered portion of the output shaft, or that wherein in the area where the diameter of the output shaft and the diameter of the wheel hub are reduced, the wheel hub supports the output shaft.
Phillips discloses a tapered portion (36) connected a proximal and distal end portion (ends other either side of 36) of an output shaft, and is matingly received in a tapered portion (30) of a central opening (see Fig. 4) of a wheel hub (14), and in the area (see Fig. 2, right side can generally be considered in “the area”) where the diameter of the output shaft and the diameter of the wheel hub is reduced, the wheel hub supports (at least at bearing 18, wheel hub 14 supports the output shaft) the output shaft.  
It would have been obvious to one having ordinary skill in the art at the time the application was filed to have modified the portal box assembly of Shirley to have a tapered portion of the output shaft mate with a tapered portion of the wheel hub, in order to ease assembly of the portal box by facilitating alignment of the wheel hub and output shaft, and support the output shaft.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 and 8-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 8-11 of U.S. Patent No. 11,299,042. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘042 patent anticipate the claims of the instant application.

Response to Arguments
Applicant's arguments filed 5/9/2022 have been fully considered but they are not persuasive. 
Applicant argues that in the Phillips’ reference, “the wheel hub as two tapered ends, with the portion of the wheel hub between those two tapered ends not supporting the shaft passing therethrough”.
This was not persuasive, at least because the claimed phrase “in the area” is sufficiently broad to include the structure of Phillips.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE COOK whose telephone number is (571)272-5968. The examiner can normally be reached M-F 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Joyce can be reached on 571-272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAKE COOK
Primary Examiner
Art Unit 3658



/Jake Cook/Primary Examiner, Art Unit 3658